TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00109-CV


In the Interest of M. S.




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 231913-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Kurios M. Harvey, proceeding pro se, filed a notice of appeal from the
district court's order establishing the parent-child relationship between Harvey and his biological
daughter, M.S., and ordering Harvey to pay child support.  The notice of appeal was filed with this
Court on March 3, 2009.
		The clerk's and reporter's records were due in this Court on May 14, 2009.  On
June 10, 2009, we received notice from the court reporter that Harvey had not requested a reporter's
record.  We also received notice from the district clerk's office that Harvey had neither paid, nor
made arrangements to pay, for the clerk's record.
		On July 15, 2009, this Court sent notice to Harvey's last known address that the
clerk's record was overdue.  We requested that Harvey make arrangements for the record and submit
a status report regarding this appeal on or before July 27, 2009.  We further informed appellant that
failure to do so may result in the dismissal of this appeal for want of prosecution.  On August 6,
2009, the notice was returned to this Court as undeliverable.
		We have been unable to locate a forwarding address for Harvey.  Nor have we
received any communication from Harvey in the more than six months since his notice of appeal was
filed.  Because Harvey has not paid or made arrangements to pay for the record, provided this Court
with a means to reach him, or contacted this Court in any manner in the more than six months
since his notice of appeal was filed, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   September 30, 2009